Citation Nr: 1729340	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-25 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of left 5th metacarpal fracture.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1964 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In September 2016, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A transcript of the hearing is of record.  At the hearing, the Veteran raised the issue of entitlement to a TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  See Board Hearing Transcript (Tr.) at 5.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The RO last considered the Veteran's claim of entitlement to an increased evaluation for a left finger disability in a July 2013 Statement of the Case (SOC).  Since that time, additional evidence has been associated with the record that is relevant to the issue addressed herein.  Specifically, this evidence includes VA treatment records since December 2016 and a December 2016 VA finger examination, and these records are not subject to the automatic waiver procedures outlined in 38 U.S.C.A. § 7105(e).  Accordingly, the Board must return the case to the AOJ for consideration of the additional evidence and issuance of a Supplemental SOC (SSOC).  See 38 C.F.R. § 19.31(c).
Further, the Board finds that the Veteran's left finger VA examinations conducted in August 2011 and December 2016 are inadequate, pursuant to the recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016) (the final sentence of 38 C.F.R. 
§ 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  As the August 2011 and December 2016 examinations do not comply with Correia, a new examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner should also render a retrospective opinion on the measurements required by Correia.  

The TDIU portion of his claim should be developed.  Finally, ongoing medical records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete and return VA Form 21-8940. 

2.  Obtain all outstanding VA treatment records.

3.  Then schedule the Veteran for a VA examination to assess the severity of his left finger disability.  The claims file, to include a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations must be conducted, and all findings reported in detail.  The examiner is asked to address the following: 

(a) Full range of motion testing must be performed where possible.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b) Additionally, the examiner must provide an opinion as to the full range of motion throughout the appeal period (since July 2011) of the left finger in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  If the examiner is provide this opinion, he or she should clearly explain why that is so.

(c) The examiner should also explain with rationale whether the Veteran is right or left hand dominant or ambidextrous, considering the Veteran's reports of using both hands for some things.  See Board Hearing Tr. at 4.

A complete rationale shall be given for all opinions and conclusions expressed. 

4.  Then readjudicate the issues on appeal, to include entitlement to a TDIU, considering all evidence associated with the record since the July 2013 SOC.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







